DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 17 November 2021 have been considered.  The amendments to the specification and drawings overcomes their prior rejections.  The amendment to the claims has been considered and new rejections based on applicant’s amendments are recited below.  Claims 1-3, 5-19 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,387,559 to Newman (Newman) in view of U.S. Patent No. 10,918,026 to Guimond et al (Guimond).
Concerning claim 1, Newman discloses a mobile machine having a powered articulating arm (54), the powered articulating arm comprising a powered wood splitter (10) disposed thereon wherein the powered wood splitter 
However it does not disclose reciprocating both the pusher and splitter knife.  
Guimond discloses a mobile machine having a powered articulating arm (250), the powered articulating arm comprising a powered wood splitter (100) disposed thereon wherein the powered wood splitter comprises at least a pusher (152) reciprocatingly opposed to a splitter knife (144), wherein the powered wood splitter is operably connected to controls for the mobile machine that controllably reciprocate both the pusher and the splitter knife toward or away from each other, such that the pusher and splitter knife are mutually reciprocating relative to each other (column 4, lines 57-61).
Because both these references are concerned with a similar problem, i.e. wood splitting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the powered wood splitter of Newman such that it reciprocates both the knife and pusher towards and away from each other.  Examiner notes Guimond also teaches that one could also have one of the  will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 2, Newman, in view of Guimond, discloses the mobile machine is a tractor, backhoe or excavator (column 6, lines 39-46) and the controls are located in a cab of the mobile machine (inherently disclosed as the backhoe 310SE has a cab in which the boom is actuated). 
Concerning claim 3, Newman, in view of Guimond, discloses the splitter knife (14) and the pusher (70) are disposed on a distal end of the powered articulating arm (56). 
Concerning claim 5, Newman, in view of Guimond, discloses the bucket connector (74) is an excavator coupler. 
Concerning claim 7, Newman discloses a wood splitting system comprising a pusher (94) and a splitter knife (14), wherein the pusher (94) comprises a wood holder area and a plurality of pusher connection elements (each side of 70 and pin 76) that couple the pusher (70) to a bucket connector (74) on a powered articulating arm (54) of a mobile machine, wherein the pusher (70) rotates relative to the arm, and wherein the splitter knife (14) comprises an edged side (28) and a plurality of splitter knife connection elements (16, 18, 34, 38, 36, 40) comprising at least one of sliding brackets (16, 18) or spaced holes (34, 38, 36, 40), such splitter knife connection elements sized and configured to removably attach the splitter knife (14) to a thumb (56) located at a second side 
However it does not disclose reciprocating both the pusher and splitter knife.  
Guimond discloses a mobile machine having a powered articulating arm (250), the powered articulating arm comprising a powered wood splitter (100) disposed thereon wherein the powered wood splitter comprises at least a pusher (152) reciprocatingly opposed to a splitter knife (144), wherein the powered wood splitter is operably connected to controls for the mobile machine that controllably reciprocate both the pusher and the splitter knife toward or away from each other, such that the pusher and splitter knife are mutually reciprocating relative to each other (column 4, lines 57-61).
Because both these references are concerned with a similar problem, i.e. wood splitting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the powered wood splitter of Newman such that it reciprocates both the knife and pusher towards and away from each other.  Examiner notes Guimond also teaches that one could also have one of the attachments to the arm be passive like in Newman (column 4, line 65 to column 5, line 7).  Accordingly a simple addition of the reciprocation of also the pusher of Guimond to the pusher of Newman will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 8, Newman, in view of Guimond, discloses the splitter knife connection elements comprise both sliding brackets (16, 18) and spaced holes (34, 38, 36, 40). 
Concerning claim 9, Newman, in view of Guimond, discloses the sliding brackets (16, 18) and spaced holes (34, 38, 36, 40) are disposed such that the splitter knife connection elements can be adjusted for both height and width to attach to thumbs of different sizes. 
Concerning claim 11, Newman, in view of Guimond, discloses the pusher connection elements comprise a rotatable arm (70) sized and configured to be rotated to attach to differently sized powered articulating arms. 
Concerning claim 12, Newman, in view of Guimond, discloses the pusher connection elements (70) comprise a rotatable arm sized and configured to be rotated to attach to differently sized coupler pin widths and diameters disposed on different powered articulating arms. 
Concerning claim 13, Newman discloses a method of splitting wood comprising: 
picking up a piece of wood (L) between a pusher and a splitter knife (see figure 5) that are both disposed on a powered articulating arm (54) of a mobile machine, wherein the pusher (70) is removably attached to a bucket connector (84) of the arm; and
via actuation of the controls for the machine, squeezing the piece of wood between the pusher and the splitter knife to split the wood to create at least two pieces of split wood (column 8, lines 20-24). 
However it does not disclose reciprocating both the pusher and splitter knife.  
Guimond discloses a mobile machine having a powered articulating arm (250), the powered articulating arm comprising a powered wood splitter (100) disposed thereon wherein the powered wood splitter comprises at least a pusher (152) reciprocatingly opposed to a splitter knife (144), wherein the powered wood splitter is operably connected to controls for the mobile machine that controllably reciprocate both the pusher and the splitter knife toward or away from each other, such that the pusher and splitter knife are mutually reciprocating relative to each other (column 4, lines 57-61).
Because both these references are concerned with a similar problem, i.e. wood splitting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the powered wood splitter of Newman such that it reciprocates both the knife and pusher towards and away from each other.  Examiner notes Guimond also teaches that one could also have one of the attachments to the arm be passive like in Newman (column 4, line 65 to column 5, line 7).  Accordingly a simple addition of the reciprocation of also the pusher of Guimond to the pusher of Newman will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 14, Newman, in view of Guimond, discloses the mobile machine is a tractor, backhoe or excavator (column 6, lines 36-46) and the squeezing is activated via controls located in a cab of the mobile machine (inherently disclosed as the backhoe 310SE has a cab in which the boom is actuated). 
Concerning claim 15, Newman, in view of Guimond, discloses the pusher (94) and the splitter knife (14) are opposed to each other at a distal end of the powered articulating arm of the mobile machine. 
Concerning claim 17, Newman, in view of Guimond, discloses lifting the split wood between the pusher and the splitter knife and then placing the split wood in a pile of split wood pieces (column 8, lines 8-27). 
Concerning claim 18, Newman, in view of Guimond, discloses a method comprising operating the mobile machine of claim 1 to split wood of providing the mobile machine as claimed and actuating the controls of the machine to mutually reciprocate both the splitter and pusher relative to each other to split wood to create at least two pieces of split wood. 
Concerning claim 19, Newman discloses a method of comprising providing a wood splitting system comprising a pusher (94) and a splitter knife (14), wherein the pusher (94) comprises a wood holder area and a plurality of pusher connection elements (each side of 70 and pin 76) that are sized and configured to removably attach the pusher (94) to a first side of a distal end of a powered articulating arm (54) of a mobile machine, the pusher connection elements having a configuration consistent with an excavator coupler, and wherein the splitter knife (14) comprises an edged side (28) and a plurality of splitter knife connection elements (16, 18, 34, 38, 36, 40) comprising at least one of sliding brackets (16, 18) or spaced holes (34, 38, 36, 40), such splitter knife connection elements sized and configured to removably attach the splitter knife 
attaching the pusher (70) to the first side of the distal end of the powered articulating arm (54) of the mobile machine; and
attaching the splitter knife (14) to the thumb (56, while the patent calls 70 the thumb, 56 also acts as a thumb for the articulating arm and thus meets this limitation) located at the second side of the distal end of the powered articulating arm (54).
However it does not disclose reciprocating both the pusher and splitter knife.  
Guimond discloses a mobile machine having a powered articulating arm (250), the powered articulating arm comprising a powered wood splitter (100) disposed thereon wherein the powered wood splitter comprises at least a pusher (152) reciprocatingly opposed to a splitter knife (144), wherein the powered wood splitter is operably connected to controls for the mobile machine that controllably reciprocate both the pusher and the splitter knife toward or away from each other, such that the pusher and splitter knife are mutually reciprocating relative to each other (column 4, lines 57-61).
Because both these references are concerned with a similar problem, i.e. wood splitting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the powered wood splitter of Newman such that it reciprocates both the knife and pusher towards and away from each other.  Examiner notes Guimond also teaches that one could also have one of the attachments to the arm be passive like in Newman (column 4, line 65 to column 5, line 7).  Accordingly a simple addition of the reciprocation of also the pusher of Guimond to the pusher of Newman will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claims 6, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Guimond and further in view of U.S. Patent No. 4,615,367 to Crowley (Crowley).
Concerning claims 6, 10 and 16, Newman does not disclose the edged side of the splitter knife comprises a plurality of blades disposed at about 90 degree to each other.  However it does disclose that different types of splitting blades may be used (column 9, lines 54-60).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the splitter knife of Newman, in view of Guimond, with that of Crowley because, as disclosed by Crowley, having the plurality of blades speeds up the work of splitting logs (column 3, lines 54-55).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 13, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
01/28/2022